UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-3141



CLINT A. RAMSEY,

                                            Plaintiff - Appellant,

         versus

TOYOTA MOTOR SALES, U.S.A., INCORPORATED;
CENTRAL ATLANTIC TOYOTA DISTRIBUTORS, INCOR-
PORATED; ROBERT SKELTON; RANDY PFLUGHAUPT;
STEVE NIVEN, JR.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
94-1552-CCB)


Submitted:   July 23, 1996                 Decided:   July 30, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clint A. Ramsey, Appellant Pro Se. Richard Jeffrey Magid, WHITE-
FORD, TAYLOR & PRESTON, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

summary judgment to the Defendants in an employment discrimination

suit. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Ramsey v. Toyota Motor Sales, No. CA-94-
1552-CCB (D. Md. Nov. 7, 1995). Additionally, we deny the Appel-

lees' motion to strike the Appellant's memorandum in opposition to

Appellees' informal brief. We dispense with oral argument because
the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2